Citation Nr: 1416174	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-09 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating for the service-connected right knee disability. 

2.  Entitlement to an initial disability rating for the service-connected left knee disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for the service-connected left ankle osteoarthritis.  

4.  Entitlement to service connection for a urinary disorder. 

5.  Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 1992. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Regional Office (RO) in Philadelphia, Pennsylvania, that denied service connection for a urinary disorder and a low back disorder.  The October 2008 decision granted service connection for a left ankle osteoarthritis and assigned a 10 percent rating and granted service connection for patellofemoral syndrome of the right and left knees and assigned zero percent ratings.  A February 2013 decision assigned 10 percent ratings to each of the service-connected knee disabilities.  

The Veteran appeared before the undersigned at a Travel Board hearing in May 2013.  A transcript of that hearing is of record.  At the Board hearing, the Veteran submitted additional evidence in support of his claims along with a waiver of initial consideration of this evidence by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) 

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the May 2013 hearing before the undersigned Board member, on the record, and prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing the appeal as to the claim for entitlement to higher initial ratings for the left and right knee disabilities.  
   
2.  The Veteran had symptoms of hematuria and painful and frequent urination in service in December 1991 and when he was stationed in Saudi Arabia from October 1990 to August 1991 but the symptoms were not chronic or recurrent and examination of the genitourinary system was normal upon separation examination in April 1992.  

3.  The Veteran did not have chronic or recurrent symptoms of hematuria and painful and frequent urination until several years after service in 1995.   

4.  The Veteran's urinary disorder manifested by urethral strictures was first diagnosed many years after active service and is not caused by any in-service event and is not related to active service or to symptoms of hematuria in service.     

5.  For the entire appeal period, the service-connected left ankle osteoarthritis is shown to have been manifested by pain, pain with activity, dorsiflexion from 0 degrees to 15 to 20 degrees, plantar flexion from 0 degrees to 30 to 45 degrees, and mild tenderness and pain on palpation with no instability, ankylosis, marked limitation of motion, or any additional limitation of motion or functional loss due to pain, weakness, fatigability or incoordination.  




CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal as to the claim for entitlement to higher initial ratings for the left and right knee disabilities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013). 

2.  For the entire appeal period, the criteria for the assignment of an initial evaluation in excess of 10 percent for the service-connected left ankle osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2013). 

3.  The criteria for service connection for an urinary disorder manifested by urethral strictures are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Withdrawn Appeal: Higher Initial Ratings for the Left and Right Knee Disabilities

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2013).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

An Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.

At the May 2013 hearing before the undersigned Board member, on the record, and prior to the promulgation of a decision by the Board, the Veteran indicated that he was withdrawing the appeal as to the claim for entitlement to higher initial ratings for the left and right knee disabilities.  As the Veteran has withdrawn this appeal, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed.  

2.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in November 2006, before the initial adjudication of the appeals, and in January 2012.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection and an increased rating, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The letters provided notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim was readjudicated in February 2013, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran's claim for a higher initial evaluation is a downstream issue, which were initiated by the notice of disagreement.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Therefore, there is no duty to provide additional notice.   

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 1992 to 2000 and from 2008 to September 2012 are associated with the file.  Private medical records from Dr. Yang, Dr. Yang, and Dr. Ebert are associated with the claims file.  VA made attempts to obtain the Veteran's treatment records from Dr. Cao but such attempts were unsuccessful.  The Veteran as notified of the efforts and the results of the search in July 2012 and February 2013.  The Board finds that VA has made reasonable efforts to obtain the private medical evidence identified by the Veteran and has kept the Veteran apprised of their efforts and the results of the searches.  No further action on the part of VA is required.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in July 2008 and February 2012 to obtain medical evidence as to the nature and severity of the service-connected left ankle disability.  He underwent a VA genitourinary examination in June 2008 to obtain medical evidence as to the nature and etiology of the claimed urinary disorder.  The Board finds that the VA examinations are adequate for rating purposes.  The examinations were performed by medical professionals based on a review of claims file and/or a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners carefully examined the disability, and the examination reports are accurate and fully descriptive and include an assessment as to whether the disability caused impairment in the Veteran's ordinary and occupational activity.  The June 2008 VA genitourinary examination report provides an opinion as to whether the claimed urinary disorder was related to service.  The Board finds that for these reasons, the Veteran has been afforded adequate examinations and the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008). 

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  

In Bryant v. Shinseki, 23 Vet. App. 488(2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the May 2013 Board hearing, the Veterans Law Judge specifically noted the issues on appeal.  Then, having heard the Veteran's evidence, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Both the Veterans Law Judge and the Veteran's representative specifically queried the Veteran regarding any evidence the Veteran might have showing that the service-connected disability was more severe than currently rated and whether he received treatment for the claimed urinary disorder.  In this case, the Veterans Law Judge substantially complied with the requirements of Bryant. 


3.  Entitlement to Service Connection for a Urinary Disorder.  

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service.  38 C.F.R. § 3.303(d) (2013).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

The Veteran contends that his current urethral strictures first manifested in service and are related to service.  He asserts that he had blood in his urine and kidney stones in active duty.  He contends that he now has to undergo treatment of the ureter each year, and he has frequent and painful urination, and a flow problems.  See the Board Hearing Transcript, dated in May 2013, pages 3-7.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current urinary disorder did not manifest in service and are not otherwise related to active service.  There is evidence of a current urinary disorder. The June 2008 VA examination report shows a diagnosis of urethral strictures.  

The Veteran essentially asserts that he had recurrent hematuria in service and since service and the current urethral strictures first manifested in service.  However, the Board finds the weight of the competent and credible evidence shows that the Veteran had intermittent hematuria in service and these symptoms were not recurrent in service and after service separation.  The service treatment records do not document chronic and recurrent symptoms of hematuria and frequent and painful urination.  The service treatment records show that the Veteran had hematuria while serving in Saudi Arabia and a report of frequent and painful urination in December 1991 after he returned from Saudi Arabia but these symptoms resolved.  He did not have these symptoms upon separation examination in April 1992.  

The service treatment records show that upon enlistment examination in December 1987, the Veteran reported having gonorrhea and it was noted that he was treated and he had no sequela.  Genitourinary examination was normal.  A December 1991 service treatment record notes that the Veteran reported having a kidney stone in Saudi Arabia.  He reported having frequent and painful urination and he reported that he did not know if he had an sexually transmitted disease.  Genitourinary examination was normal.  A January 1992 separation report of medical history indicates that the Veteran reported having blood in his urine or kidney stone.  He denied having frequent and painful urination.  The examiner noted that the Veteran had blood in his urine while in Saudi Arabia and it cleared with an unknown medication.  The April 1992 separation examination report indicates that genito-urinary examination was normal.  The Veteran separated from service in May 1992.   

The Veteran is competent to report observable symptoms such as blood in urine or frequent and painful urination.  See Jandreau; supra.  However, the Board finds that the Veteran's statements that he had recurrent hematuria and frequent and painful urination in service to have limited credibility and, therefore, limited probative value.  The Board notes that these statements were made in connection with the claim for compensation benefits and these statements were made many years after active service.  In weighing credibility, VA may consider interest, bias, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  As indicated above, there is contemporaneous evidence contained in the April 1992 separation examination report shows that evaluation of the genitourinary system was normal.  The Board finds that the service treatment records are more probative than the Veteran's lay statements made many years after service and in connection with his claim for disability compensation.  The service treatment records are contemporaneous to the time period of service.  The weight of the competent and credible evidence establishes that the Veteran had hematuria in service when stationed in Saudi Arabia, symptoms of painful and frequent urination in service in December 1991, the hematuria resolved, and examination of the genitourinary system was normal upon service separation in April 1992.  

Post service treatment shows that the Veteran sought treatment for blood in urine of a duration of one week in July 1994.  The VA treatment record indicates that the Veteran reported having a similar incident when he was in Saudi Arabia.  The impression in part was possible sexually transmitted disease.  An August 1994 VA treatment record indicates that on follow-up, the assessment was prostatitis and chronic sexually transmitted disease.  He was continued on medication for four weeks. 

A February 1995 VA emergency room record indicates that the Veteran reported having blood in his urine, some burning, and penile discharge.  The impression was penile discharge rule out sexually transmitted disease.  VA treatment records dated in April 1995 and May 1995 indicate that the Veteran reported having persistent hematuria and burning with urination.  An April 1995 VA treatment record notes that the Veteran sought treatment about a month prior for blood in his urine, he was treated with ceftriaxone, and he had no hematuria since then.  The Veteran now complained of dysuria for the past one and a half weeks.  The Veteran reported having a history of hematuria while in the Persian Gulf in 1990 and 1991; the Veteran was in the Persian Gulf for three months when the hematuria started.  The Veteran reported having several episodes since.  The assessment was hematuria rule out urinary tract infection, and possible schistosomiasis.  It was noted that February 1995 X-ray films showed no kidney calculi.  A June 1995 VA treatment record notes that the Veteran had persistent hematuria.  A July 1995 VA treatment record indicates that the Veteran reported that he continued to have pain and burning at times when he initially urinates but he did not notice hematuria lately.  A July 1995 kidney ultrasound was negative.  An August 1995 urogram revealed no renal pathology.  VA records show that the Veteran underwent cystoscopy in September 1995 and two urethral strictures and urethritis were detected.  The September 1995 operation report indicates that the Veteran had a past medical history of gonorrhea.  

The Veteran was afforded a VA examination in June 2008. The diagnosis was urethral strictures.  The VA examiner stated that the Veteran underwent a urethrotomy in 1995 for urethral strictures deemed secondary to gonorrhea.  The VA examiner noted that the Veteran did not claim to have gonorrhea in service and he had no memory of this. The VA examiner noted that review of the claims file showed no mention of a gonorrheal infection.  The VA examiner indicated that blood in urine was not a typical presentation of gonorrhea and he noted that in 1997, there was a question of chlamydial infection.  The VA examiner noted that the Veteran currently had good stream with occasional burning and he was treated intermittently for a possible urinary tract infection with antibiotics. The Veteran had dilations twice yearly to maintain urethral diameter.  The VA examiner indicated that the service medical records do not show any evidence of gonorrhea to account for the urethral strictures.  The VA examiner reiterated that blood in urine does not represent a gonorrheal infection, was of unknown significance, and was not found subsequently.  The VA examiner opined that the urethral strictures were not related to the hematuria in service and opined that it was unlikely that any condition in service resulted in the urethral strictures.  The VA examiner indicated that the Veteran did not have renal dysfunction or urinary incontinence, the Veteran denied having erectile dysfunction, he did not receive dialysis treatment, there was no testicular atrophy, and kidney function was not at issue. 

The Board finds that the weight of the competent and credible evidence establishes that the current urethral strictures were first diagnosed many years after active service and are not caused by any in-service event and are not related to active service.  The Board finds the June 2008 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA physician reviewed the claims folder including the service treatment records and the Veteran's medical history, and examined the Veteran before rendering the medical opinion.  The VA physician specifically addressed the Veteran's report of hematuria during service and reviewed the in service and post service treatment before rendering the medical opinion as to the etiology of the urethral strictures.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez, 22 Vet. App. 295, the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.  

The Board also notes that evidence of record supports the VA examiner's opinion.  The service treatment records do not document a gonorrhea infection or other sexually transmitted disease.  The Veteran reported having a history of gonorrhea upon enlistment examination in December 1987 but genito-urinary system was normal on exam.  A disease or defect was not detected.  The service treatment records document that the Veteran had complaints of blood in urine while stationed Saudi Arabia but the cause of this is not documented in the service treatment records and the Veteran did not have blood in urine upon service separation in April 1992.  In December 1991, the Veteran reported that he did not know if he had a sexually transmitted disease.  A sexually transmitted disease was not documented in service.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran did not have a sexually transmitted disease during service, and his symptoms of hematuria had resolved before service separation.  The Board finds that the weight of the competent and credible evidence shows that the current urethral strictures are not related to injury disease or other event in service and first manifested after service.  

The Veteran himself has made general assertions that the urethral strictures are related to service and the symptoms of hematuria in service.  As noted, the Veteran, as a lay person, is competent to describe observable symptoms.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of an urethral stricture falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  A medical opinion of etiology would require knowledge of the complexities of the genitourinary system and the various causes of urethral strictures and would involve expertise that the Veteran is not shown to have.  The Board finds that the Veteran's lay statements are outweighed by the VA medical opinion dated in June 2008, the medical evidence dated from February 2005 to September 1995, and the service treatment records.   

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for an urinary disorder to include urethral strictures, and the claim must be denied.

4.  Entitlement to a Higher Initial Rating for the Left Ankle Disability

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).  

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings is rated according to limitation of motion for the joint or joints involved.  Where limitation of motion is noncompensable, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion to be combined not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating  exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). 

Under Diagnostic Code 5271 (ankle, limited motion), marked limitation of motion in the ankle warrants a 20 percent disability rating, and moderate limitation of motion in the ankle warrants a 10 percent disability rating. 38 C.F.R. § 4.71a , Diagnostic Code 5271. 

Under Diagnostic Code 5270 (ankylosis of the ankle), a 20 percent evaluation is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees. 

A 30 percent rating is warranted for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees. 

A 40 percent rating is warranted for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity. 38 C.F.R. § 4.71a , Diagnostic Code 5270. 

Normal ankle joint motion is from zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion. 38 C.F.R. § 4.71a , Plate II. 

Functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); VAOPGCPREC 9-98.  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (the Board had failed to address painful motion and the applicability of 38 C.F.R. § 4.59 to an initial disability rating for residuals of a left shoulder injury with surgical repair). 

The Court clarified that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Analysis

The Veteran seeks a higher initial rating in excess of 10 percent for the service-connected left ankle osteoarthritis.  At the hearing before the Board in May 2013, the Veteran stated that the left ankle disability caused constant pain.  See the May 2013 Board Hearing Transcript, page 7. 

The Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the service-connected left ankle osteoarthritis.  The 10 percent rating is assigned under Diagnostic Code 5271 based upon limitation of motion of the left ankle with pain on motion and pain with activity.  See 38 C.F.R. § 4.71a , Diagnostic Code 5271.

The weight of the evidence shows that for the entire period of the appeal, the service-connected left ankle disability has been manifested by pain with activity, dorsiflexion from 0 degrees to 15 to 20 degrees, plantar flexion from 0 degrees to 30 to 45 degrees, and mild tenderness and pain on palpation with no instability, ankylosis, marked limitation of motion, or any additional limitation of motion or functional loss due to pain, weakness, fatigability or incoordination.  

The July 2008 VA examination report indicates that the Veteran worked as a federal prison officer and the left ankle disability did not interfere with his position or his ability to meet the physical requirements of the job.  The Veteran reported that he no longer jogs or runs because of the painful left ankle.  The Veteran indicated that he had no difficulty with ordinary walking, he was pain free for the most part, and he experienced flare-ups with cold weather and worsening only on provocation such as running the length of a block.  The Veteran took Tylenol and this relieved any ankle pain within a few hours.  No assistive devices were prescribed and there has been no surgery.  Physical examination revealed that gait was normal.  The left ankle disability did not interfere with driving.  The left ankle was slightly swollen.  Dorsiflexion was from zero degrees to 15 degrees and plantar flexion was from zero degrees to 30 degrees.  There was painless range of motion.  The Veteran was capable of quick repeats of the range of motion and on such repetitive motion, the left ankle range of motion was not additionally limited by pain, fatigue, weakness, and/or lack of endurance.  The diagnosis was post traumatic osteoarthritis of the left ankle.  

A February 2012 VA examination report indicates that the Veteran reported having difficulty walking or standing for 20 minutes, walking up and down steps, and climbing due to the left ankle pain.  Physical examination revealed that dorsiflexion was from zero degrees to 20 degrees and plantar flexion was from zero degrees to 45 degrees.  There was evidence of mild or minimal pain in the left ankle with range of motion in the last 10 degrees of motion.  The left ankle range of motion was not additionally limited and there was no additional functional loss with repetition or due to pain, fatigue, weakness, and/or lack of endurance.  The examiner indicated that there was normal range of motion of the left ankle.  There was no evidence of less than normal or more than normal movement.  There was no weakened movement, no excessive fatigability, or incoordination.  There was evidence of minimal or mild pain of the left ankle with range of motion testing.  There was no swelling, deformity, atrophy of disuse.  There was no instability of station.  The Veteran presented with a mild antalgic gait in regards to locomotion.  The Veteran had no functional impairment in regards to sitting and he had difficulty standing and weight bearing for more than 20 minutes due to the left ankle pain.  There was evidence of mild pain and mild tenderness on palpation along the lateral aspect of the left ankle.  Muscle strength testing was 5/5 for the left ankle and this was noted to be normal.  Joint stability tests were all negative.  There was no evidence of ankylosis.  There were no shin splints, stress fractures, Achilles tendinitis, Achilles tendon rupture, malunion of the calcaneus or tibia, or history of the talectomy.  There were no other physical findings noted. The Veteran denied having surgery on the left ankle.  The examiner noted that the Veteran's balance and propulsion on the left ankle were normal as it related to the left ankle condition.  X-ray examination in January 2008 revealed arthritis of the left ankle.  The diagnosis was left ankle sprain with posttraumatic arthritis of the left ankle.  

VA treatment records dated in 2008 show that the Veteran reported having persistent and increasing left ankle pain but the medical findings showed normal range of motion of the left ankle.  A March 2008 VA treatment record indicates that the left ankle pain was persistent with flares almost weekly.  An April 2008 VA orthopedic clinic treatment record indicates that the Veteran reported having increasing ankle pain in the last two months and it was worse with weight bearing.  Dorsiflexion and plantar flexion were normal.  A September 2008 VA treatment record notes that range of motion of the left ankle was good.  VA treatment records dated in 2009, 2010, 2011, and 2012 indicate that the Veteran continued to have left ankle pain, discomfort with left ankle range of motion, and worse ankle pain with walking.  An August 2012 VA treatment record notes that the Veteran reported that the left ankle pain limited prolonged standing and walking but he was able to walk okay and he used an ankle brace.  

The RO assigned an initial 10 percent rating to the service-connected left ankle disability under Diagnostic Code 5271.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of an ankle and a 20 percent rating is warranted for marked limitation of motion of an ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The weight of the evidence shows that for the entire appeal period, the service-connected left ankle disability is manifested by minimal limitation of dorsiflexion  and plantar flexion to full range of motion with mild to minimal pain with motion, mild pain and tenderness to palpation of the left ankle, and mild antalgic gait.  Given the objective evidence of painful motion and pain with activity in the left ankle with minimal, at most, loss of motion, the Board finds that the 10 percent rating for moderate limitation of motion of the left ankle under Diagnostic Code 5271 is warranted with consideration of the 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra. 

These findings do not warrant assignment of a disability evaluation in excess of 10 percent under Diagnostic Code 5271.  There is simply no indication in the lay or medical evidence that the left ankle disability has been so disabling to result in marked limitation of motion.  As noted above, range of motion of the left ankle was normal upon the most recent VA examination in February 2012.  It follows, then, that the criteria for a higher 20 percent rating under Diagnostic Code 5271 is not met even with consideration of the sections 4.40 and 4.45 and DeLuca.  On this record, the medical findings do not suggest marked limitation of motion of the left ankle.  The Board finds that the 10 percent rating currently assigned is sufficient to contemplate the Veteran's mild to minimal pain with activity and with motion of the left ankle.  See Deluca, supra.  There is no documented showing that the manifestations of the left ankle disability would equate with or even approach an overall level of marked functional loss or ankylosis of the left ankle for at any time during the period of the appeal.  The VA examination reports indicate that the Veteran did not have any additional limitation of motion or functional loss of the left ankle following repetitive movement or due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint.  The Veteran had normal muscle strength in the left ankle and no instability.  Thus, on this record, an initial rating in excess of 10 percent under Diagnostic Code 5271 for the service-connected left ankle disability is not warranted. 

The Board had considered the other diagnostic codes pertinent to rating an ankle disability. A rating in excess of 10 percent is not warranted under Diagnostic Code 5270, ankylosis of the ankle because there is no medical evidence of ankylosis of the right ankle.  See the VA examination reports dated in July 2008 and February 2012.  The VA examination reports indicate that ankylosis was not detected.  

The Board also has considered whether the Veteran is entitled to staged ratings for his service-connected left ankle disability.  As the disability picture has essentially remained the same for the entire appeal period, and there is no basis for application of a staged rating.  See the VA examinations reports dated in July 2008 and February 2012.  

The Board has considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the disabilities ratings for his left ankle disability inadequate.  The Veteran's left ankle disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Board finds that the rating criteria under this Diagnostic Code specifically contemplates the Veteran's level of disability and symptomatology.  As discussed, the Veteran's service-connected left ankle disability has been manifested by pain, painful motion, and some limitation of motion of the ankle.  These symptoms or impairments due to the ankle disability are contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  The rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for ankle disabilities contemplate limitation of motion of the ankle including due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; DeLuca).  The Board finds that the evidence does not show frequent hospitalization or marked interference with employment.  While the evidence shows that the Veteran's left ankle disability impacts his employment as a prison officer, the evidence shows that the Veteran's left ankle disability does not cause marked interference in employment.  There is no evidence of record that the Veteran's occupational abilities are impacted beyond the level which is already contemplated by the rating assigned for the left ankle disability.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

In summary, for these reasons, the evidence preponderates against the claim for an initial rating in excess of 10 percent for the service-connected left ankle disability, and the appeal is denied. 


ORDER

The appeal for service connection for a left knee disability is dismissed. 

The appeal for service connection for a right knee disability is dismissed. 

Entitlement to service connection for an urinary disorder manifested by urethral strictures is denied.  

Entitlement to an increased, initial evaluation in excess of 10 percent for the service-connected left ankle disability is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004).  

At the hearing before the Board in May 2013, the Veteran asserted that the service-connected left ankle, right knee, and left knee disabilities impacted his low back and caused the claimed low back disability.  See the Board Hearing Transcript, dated in May 2013, pages 9 to 11.  Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).    

The Veteran was afforded a VA examination of the back in July 2008.  The examiner indicated that the Veteran did not have a back disorder upon separation examination.  The examiner further noted that the one or two instances of back pain in service during the Veteran's military days was not enough to account for his current low back pain, which the examiner noted by history became a problem for the Veteran in the last five years or so. The examiner noted that the current low back pain may be caused by degenerative disease of the lumbosacral spine but without plain films from a few years ago, the examiner was unable to make this diagnosis.  The diagnosis was low back pain, not incapacitating and of no relationship to military service and presumably due to degenerative disease of the lumbosacral spine.  The VA examiner did not provide an opinion as to whether the service-connected left ankle and knee disabilities caused or aggravated the Veteran's claimed low back disability.  The Board notes that the February 2012 VA examination indicates that the Veteran had a mild antalgic gait due to the left ankle disability.  Thus, the Board finds that a medical opinion and examination are necessary to determine whether the claimed low back disability was caused or aggravated by the service-connected left ankle and knee disabilities. 38 U.S.C.A. § 5103A(d).  

The RO should contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the claimed low back disability.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not currently associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide sufficient information and necessary authorization in order to obtain copies of any outstanding records of treatment by VA or non-VA health care providers for the low back disability.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file. 

2.  Schedule the Veteran for a VA orthopedic examination in order to determine to determine nature and likely etiology of the claimed low back disability.  The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies including x-ray examination should be accomplished with all results made available to the examiner prior to the completion of the report.  All clinical findings should be reported in detail.  The examiner should report all current diagnoses pertinent to the low back.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current low back disability is due to or related to injury or other event of the Veteran's period of service.  The VA examiner should opine as to whether any current low back disability is caused or aggravated by the service-connected left ankle and knee disabilities.  If the examiner finds that the low back disability is aggravated by a service-connected disability, the examiner should indicate the degree of disability due to the aggravation. 

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.  The examiner should provide a rationale for all conclusions.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

3.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim for service connection for a low back disability in light of all evidence of record.  If any benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


